                                                                                             FILED
                                                                                     2021 Jul-14 PM 03:56
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 JASON ADORNO,                              )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )    Case No. 2:20-cv-01793-AKK-JHE
                                            )
 MARY COOK, et al.,                         )
                                            )
       Respondents.                         )

                           MEMORANDUM OPINION

      On June 23, 2021, the magistrate judge entered a report and recommendation,

recommending that the petition for writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2254 be denied as time-barred.           Doc. 9.     The magistrate judge further

recommended that a certificate of appealability be denied. Id. Although the parties

were advised of their right to file specific written objections within 14 days, the court

has received no objections.

      After careful consideration of the record in this case and the magistrate judge’s

report, the court ADOPTS the report of the magistrate judge and ACCEPTS his

recommendation. Accordingly, the petition for writ of habeas corpus is due to be

DENIED and this action DISMISSED WITH PREJUDICE. A certificate of

appealability is due to be DENIED.

      A Final Judgment will be entered.
DONE the 14th day of July, 2021.


                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE
